Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 22, 2016

                                     No. 04-16-00381-CV

              IN THE ESTATE OF RAMIRO AGUILAR, JR., DECEASED,

                      From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2012-PC-2800
                          Honorable Tom Rickhoff, Judge Presiding


                                       ORDER
        Appellants’ brief is due on August 29, 2016. See TEX. R. APP. P. 38.6(a). On August 17,
2016, Appellants filed an unopposed first motion for a forty-five day extension of time to file
their brief until October 13, 2016.
       Appellants’ motion is GRANTED. Appellants’ brief is due on October 13, 2016.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2016.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court